DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichert (20120169876) in view of Zaetterqvist (20190137220) and Gibbs (5624266).

Referring to claims 1 and 10, Reichert shows a light detection and ranging (LIDAR) (see paragraph 8-9) sensor assembly comprising:
an assembly comprising a spinning LIDAR sensor (see paragraph 9 note the rotation of the laser scanner in 360°) and a set of dovetail joint inserts (see figure 3 Ref 12 also see paragraph 31), and a base (see figure 3 Ref 19); and
frame (see figure 3) comprising a set of dovetail joint septums coupled to the set of dovetail joint inserts of the optics assembly to secure the optics assembly in lateral and transverse directions against forces from the spinning LIDAR sensor within the optics assembly (note that paragraph 31 includes a dovetail for coupling the spinning LIDAR to the frame or bearing plate Ref 19).  While Reichert introduces the possibility of using a dovetail connection between the rotating LIDAR the details of the connection are not specifically shown.  
Zaetterqvist shows a light detection and ranging (LIDAR) sensor assembly (see figure 4 and paragraph 55) comprising:
an optics assembly (see figure 4 Ref 26) comprising a LIDAR sensor (see figure 4 Ref 27 and 28) and a set of dovetail joint inserts (see figure 4 Ref 25 also see paragraph 47-49); 

    PNG
    media_image1.png
    663
    550
    media_image1.png
    Greyscale

and
a frame (see figure 4 note the frame as shown connecting the sensor assembly to the comprising a set of dovetail joint septums coupled to the set of dovetail joint inserts of the optics assembly.  It would have been obvious to include the connection specifically shown by Zaetterqvist because while Reichert introduces the possibility of including a dovetail joint to connect the spinning LIDAR to the frame Reichert fails to show the specifics of the connection and one of ordinary skill in the art would have determined it obvious to introduce the connection as shown by Zaetterqvist because this is a well known implementation of the dovetail connection.  

    PNG
    media_image2.png
    663
    550
    media_image2.png
    Greyscale

However while Zatterqvist shows the dovetail connection as shown above Zatterqvist shows a slide in connection that does not specifically include a mounting recess between the set of dovetail joint septums.  
Gibbs shows a similar dovetail connection for connecting an accessory to a vehicle that includes a twist dovetail connection.  This type of dovetail connection includes dovetail joint septums (see figure 13 Ref 67) coupled to the set of dovetail joint inserts of the assembly (see figure 13 Ref 58) to secure the assembly in lateral and transverse directions (an inherent feature of dovetail connection) and a mounting recess between the set of dovetail joint septums (see the recess as shown in figure 13 between the dovetail septums Ref 67).  It would have been obvious to include the recess as shown by Gibbs because this allows for the rotation of locking bars into the septums as shown in figure 13, this is merely a different way of connecting the dovetail joint and is extremely well known and adds no new or unexpected results.   
Referring to claims 2, 11, and 18, Reichert as modified by Zaetterqvist and Gibbs shows the optics assembly is configured to twist or slide in the mouting recess of the frame to align the set of dovetail joint inserts of the optics assembly with the set of dovetail joint septums of the frame (note the dovetail attachment inherently includes a slidable attachment along the dovetail of Zaetterqvist also note the slidable connection attachment shown in figures 1 and 3 of Reichert also see the twist in connection as shown by Gibbs in figure 13).
Referring to claims 3, 12, and 19, Reichert as modified by Zaetterqvist shows the frame further comprises a set of mounting features to enable the frame to be mounted to a vehicle (see figure 4 Ref 7 note the base also see paragraph 44 where the base is attached to the aircraft through attachment means of Zaetterqvist also see figure 2 Ref 6 and 10 of Reichert).
Referring to claim 4, Reichert as modified by Zaetterqvist shows the set of dovetail joint inserts comprises a pair of dovetail joint inserts formed on a perimeter of the assembly (see the pair of dovetails as shown below).
    PNG
    media_image3.png
    663
    550
    media_image3.png
    Greyscale

Referring to claim 5, Reichert as modified by Zaetterqvist shows the set of dovetail joint septums comprise a corresponding pair of dovetail joint septums (see below).

    PNG
    media_image4.png
    663
    550
    media_image4.png
    Greyscale

Referring to claims 6, 14, and 20, Reichert as modified by Zaetterqvist shows frame further comprises a set of locking means securely fastening the assembly to the frame when the set of dovetail joint inserts and the set of dovetail joint septums are aligned (see the pin below of Zaetterqvist also see the locks as shown by Reichert in figure 3 Ref 21). 

    PNG
    media_image5.png
    663
    550
    media_image5.png
    Greyscale

Referring to claims 7 and 15, Reichert as modified by Zaetterqvist shows the set of locking means each comprises a locking pin that engages a locking cavity of the assembly (see the pin as shown in figure 4 also see paragraph 27).
Referring to clams 8 and 16, Reichert as modified by Zaetterqvist shows the locking cavity of the assembly is positioned within each dovetail joint insert of the set of dovetail joint inserts (see the cavity in the optics assembly accepting the pin as shown in figure 4).
Referring to claim 13, Reichert as modified by Zaetterqvist shows the set of dovetail joint inserts comprises a pair of dovetail joint inserts formed on a perimeter of the assembly (see the pair of dovetails as shown below).
    PNG
    media_image3.png
    663
    550
    media_image3.png
    Greyscale

Zaetterqvist shows the set of dovetail joint septums comprise a corresponding pair of dovetail joint septums (see below).

    PNG
    media_image4.png
    663
    550
    media_image4.png
    Greyscale


Referring to claim 17, Reichert as modified by Zaetterqvist shows a multi-sensor frame (see figure 4 note the multiple sensors shown by Ref 27 and 28) comprising a set of dovetail joint septums and at least one dual dovetail septum (see figure 4 and note the septums shown below) 

    PNG
    media_image4.png
    663
    550
    media_image4.png
    Greyscale

; and

a plurality of assemblies, at least one assembly of the plurality of assemblies comprises a spinning lidar (see the plurality of optic assemblies shown in figure 4 also note the multiple locations shown in figure 1 Ref 2 also see Reichert paragraph 8-9 for the spinning LIDAR and 31 for a dovetail connection), each comprising a LIDAR sensor and a set of dovetail joint inserts (see the exploded view of each LIDAR sensor shown in figure 4 also see below);
    PNG
    media_image3.png
    663
    550
    media_image3.png
    Greyscale


wherein the set of dovetail joint septums and the at least one dual dovetail septum are coupled to the set of dovetail joint inserts of the at least one optics assembly of the plurality of assemblies (see the multiple locations for each LIDAR sensor shown in figure 1 Ref 2 also see the dual dovetail septum and the set of dovetail joints shown below).

    PNG
    media_image3.png
    663
    550
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    663
    550
    media_image4.png
    Greyscale

Gibbs shows a similar connection device for an assembly on a vehicle that includes a set of dovetail joint septums (see figure 17 Ref 79) and the at least one dual dovetail septum comprises a proximal dovetail septum (see figure 14 note the septum nearest Ref 78), a distal dovetail septum (see figure 17 Ref 79) with at least one of the dual dovetail septums therebetween (see figure 17 note the septum in the middle nearest Ref 76).  It would have been obvious to include the dual dovetail joint as shown by Gibbs because this allows for redundancy in the connection.  



Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reichert (20120169876) in view of Zaetterqvist (20190137220) and Gibbs (5624266) and further in view of Clearman (20170108759).
Referring to claim 9, Zaetterqvist shows a locking means for engaging the dovetail joint when the dovetail joint and the dovetail joint septums are aligned (see the pin in figure 4 securing the dovetail joint and the dovetail joint septums).  However Zaetterqvist fails to specifically show automatic engaging locking means.  
Clearman solves a common problem of attaching an optical unit to a base unit using an automatic locking that engages when the joint is inserted in the correct position of the septums (see figure 1c note the optics assembly support is 160 and includes clips Ref 180a and 180b that automatically engage when the optics assembly support is engaged in the correct position on the frame Ref 188 also see paragraph 42).  It would have been obvious to include the automatic engagement as shown by Clearman because this allows for simple engagement without the need for the user to align pin holes.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frank (20180015886), Zatterqvist (20190193857), Basile (8887975), Kataishi (10870401), Meugnier (10179647) all show similar connection means for connecting an optical sensor to a frame.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645